DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/146,894, filed on 01/12/2021, claims foreign priority to KR10-2020-0111687 filed on 05/29/2019.
Election/Restrictions
Applicant's election with traverse of species 3 in the reply filed on 03/22/2022 is acknowledged.  Applicant' s traversal is on the ground(s) that if the search can be made without serious burden then it should be conducted, and that claim 25 should be generic to the embodiment of fig 3 because claim 31 which depends indirectly from claim 25 includes language similar to claim 1.
This is not found persuasive, at least because:  
·	the prior art applicable to one invention would not likely be applicable to another invention.  Claim 1 requires three metal oxide areas with the middle area comprising boron, and the outer two having a range of dielectric constants.  Claim 25 requires only a single dielectric (including dielectrics which are not metal oxides) comprising boron, and additionally requires a content of the boron is less than or equal to a content of one or more second metal elements.  The specification appears to disclose this feature only in reference to layer 320 of figs 1, 6, 7 (i.e. species 1, 4, 5, 7, 10, 11).   It appears that the specification, paragraph [0064] and paragraph [0098], does not disclose a metal oxide area 322 of fig 3 including the above “content of the boron” limitation.  In the event that applicant files a divisional relating to a device having features individually disclosed only in separate figures, applicant is requested to point out where an embodiment including such a mixture of features is detailed in the specification.  
Regarding the alleged similarity between claims 31 and 1, claim 31 depends from a claim having at least a limitation not found in elected species 3.
Therefore, prior art applicable to species reading on claim 25 is not likely applicable to species reading on claim 1.
·	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The CPC first class, H01L28/56, includes perovskite structure dielectrics (metal oxides) comprising two or more layers.  Claim 25 and dependents do not necessarily require metal oxide dielectrics or additional layers.   Therefore, species encompassing claim 25 are separately classified and require a different field of search.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3-5, 7, 9-14, 19, 20, 23-24 are examined, while claims 2, 4, 6, 8, 15-18, 21-22, 25-37 are withdrawn from examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 and 12/03/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: HIGH-K CAPACITOR DIELECTRIC HAVING A CENTER METAL OXIDE AREA COMPRISING BORON 

Claim Objections
Claim 5 is objected to because of the following informalities:  it appears that “the” is a typographical error in “further comprises the one or more metal elements”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9, 13, and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Miller (US 20050090069 A1).
Regarding claim 1, Miller discloses an electrical device (capacitor, title) comprising: 
a lower electrode (14, fig 3); 
an upper electrode (20, fig 3) isolated from direct contact with the lower electrode; 
and a dielectric layer (16) between the lower electrode and the upper electrode, wherein the dielectric layer comprises a first metal oxide area (first area, annotated fig 3; of hafnium oxide and aluminum oxide, para 0019) and a second metal oxide area (second area, annotated fig 3; of hafnium oxide and aluminum oxide para 0019), each having a dielectric constant of 20 or more and 70 or less (hafnium oxide dielectric constant approximately 25); 
and a third metal oxide area (first area, annotated fig 3; of hafnium oxide and aluminum oxide, para 0019) between the first metal oxide area and the second metal oxide area, the third metal oxide area comprising boron (B) (treatment with borane, resulting in boron incorporation, para 0026) and at least one of Al, Mg, Si, or Be (Al, para 0019).

    PNG
    media_image1.png
    367
    541
    media_image1.png
    Greyscale

Regarding claim 3, Miller discloses that the first metal oxide area, the third metal oxide area, and the second metal oxide area are sequentially arranged in a thickness direction of the dielectric layer (arbitrary areas of layer 16, annotated fig 3).
Regarding claim 4, Miller discloses that each of the first metal oxide area and the second metal oxide area independently comprises an oxide including at least one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, Pb, Zn, or Lu (Hf, para 0019).
	Regarding claim 5, Miller discloses that the third metal oxide area further comprises the one or more metal elements selected from at least one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, Pb, Zn, or Lu (Hf, para 0019).
Regarding claim 7, Miller discloses that the third metal oxide area further comprises at least one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, Pb, Zn, or Lu. (Hf, para 0019).
Regarding claim 9, Miller discloses that the first metal oxide area is adjacent to the lower electrode, and a thickness of the first metal oxide area is 40% or more of a total thickness of the dielectric layer (arbitrary areas, annotated fig 3).
	Regarding claim 13, Miller discloses that a ratio of a thickness of the third metal oxide area with respect to a thickness of the first metal oxide area is 0.3 or more and less than 1.0 (arbitrary areas, annotated fig 3).
Regarding claim 20, Miller discloses that at least one of the upper electrode and the lower electrode comprises a metal nitride represented by MM'N, wherein M is a metal element, M' is a doping element, and N is nitrogen (capacitor electrodes of titanium silicon nitride, titanium boron nitride, etc, para 0018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7, 9-14, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kil (US 20070051998 A1) in view of Kohyama (US 20020003280 A1).
Regarding claim 1, Kil discloses an electrical device (memory device, title) comprising: 
a lower electrode (120, fig 7); an upper electrode (170) isolated from direct contact with the lower electrode (fig 7); 
and a dielectric layer (160) between the lower electrode and the upper electrode, wherein the dielectric layer comprises a first metal oxide area (130, of ZrO2, para 0061) and a second metal oxide area (150, of ZrO2, para 0061) each having a dielectric constant of 20 or more and 70 or less (25, table 1); and a third metal oxide area (140, of amorphous Al2O3, para 0061, table 1; “area” including an arbitrarily small portion of layer 150 or 130, annotated fig 7) between the first metal oxide area and the second metal oxide area.
Kil does not disclose that the third metal oxide area comprises boron (B).  
However, boron is often implanted in capacitor dielectrics in order to alter the writing voltage of the capacitor.  For example, Kohyama discloses implanting boron in a comparable capacitor insulating film 40a, fig 7c.  This reduces breakdown resistance in order to create fuse capacitors (para 0098.)  A person having ordinary skill in the art at the time of filing could have likewise ion-implanted boron to the dielectric capacitor of Kil in order to alter the dielectric breakdown resistance in the same way as disclosed by Kohyama at e.g. para 0091, to arrive at the predictable result of controlling the writing voltage of individual capacitors, as disclosed by Kohyama at e.g. para 0100.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further regarding claim 1, the combination of Kil and Kohyama discloses that the third metal oxide area comprises at least one of Al, Mg, Si, or Be (Al, Kil para 0021.)

    PNG
    media_image2.png
    383
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    494
    650
    media_image3.png
    Greyscale



Regarding claim 3, the combination of Kil and Kohyama discloses that the first metal oxide area (130, Kil fig 7), the third metal oxide area (140, Kil), and the second metal oxide area (150, Kil) are sequentially arranged in a thickness direction of the dielectric layer.  
Regarding claim 4, the combination of Kil and Kohyama discloses that each of the first metal oxide area and the second metal oxide area independently comprises an oxide including at least one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, Pb, Zn, or Lu.  (Zr, Kil para 0021).
Regarding claim 5, the combination of Kil and Kohyama discloses that the third metal oxide area (third metal oxide, annotated fig 7) further comprises the one or more metal elements selected from at least one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, Pb, Zn, or Lu.  (Zr, Kil para 0021).
Regarding claim 7, the combination of Kil and Kohyama discloses that the third metal oxide area further comprises at least one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, Pb, Zn, or Lu.  (Zr, Kil para 0021).
Regarding claim 9, the combination of Kil and Kohyama discloses that the first metal oxide area (130, Kil, fig 7) is adjacent to the lower electrode (120, Kil, fig 7), and a thickness of the first metal oxide area is 40% or more of a total thickness of the dielectric layer.  (40 angstroms out of total thickness of 75-85 angstroms, para 0033, or 47%+)
Regarding claim 10, the combination of Kil and Kohyama discloses that a thickness of the first metal oxide area is 10 A or more and 50 A or less (35-45 angstroms, Kil para 0033).  
Regarding claim 11, the combination of Kil and Kohyama discloses that a thickness of the second metal oxide area is 10 A or more and 50 A or less.  (35-45 angstroms, Kil para 0033).  
Regarding claim 12, the combination of Kil and Kohyama discloses that a thickness of the third metal oxide area is 5 A or more and 50 A or less (5 angstroms, Kil para 0033).  
Regarding claim 13, the combination of Kil and Kohyama discloses that a ratio of a thickness of the third metal oxide area with respect to a thickness of the first metal oxide area is 0.3 or more and less than 1.0.  (Kil para 0029-0030; thicknesses independently range from 35-45 angstroms, thus ratio ranges between 0.78-1.28.)
Regarding claim 14, the combination of Kil and Kohyama discloses that a thickness of the dielectric layer is 20 A or more and 100 A or less (85 ang, Kil para 0021).  
Regarding claim 20 the combination of Kil and Kohyama discloses that at least one of the upper electrode and the lower electrode comprises a metal nitride represented by MM'N, wherein M is a metal element, M' is a doping element, and N is nitrogen.  (RuTiN, Kil para 0055-0056)

Regarding claim 23, the combination of Kil and Kohyama of claim 1 discloses the electrical device according to claim 1.
The combination of claim 1 does not explicitly disclose a field-effect transistor electrically connected to the electrical device.  (Although Kil discloses that features such as transistor and bit lines are later formed, para 0053, in order to complete a DRAM memory cell, para 0052)
However, it is commonplace to connect a field-effect transistor to a capacitor in order to form DRAM memory.  For example, Kohyama discloses that a field-effect transistor (gate electrode 33 and impurity diffusion regions 34, fig 7c) electrically connected to an electrical device (capacitor 39, 40, 41).  Because the capacitors of Kil and Kohyama are both capacitors for DRAM, one of ordinary skill in the art could likewise connect the field effect transistor of Kohyama to the electrical device of Kil, in the same manner as in Kohyama, in order to arrive at the predictable result of creating a functional memory cell as disclosed in Kohyama at e.g. para 0088.  In the combination, the capacitor of Kil would continue to store charge, while the field effect transistor of Kohyama would continue to allow the capacitor to be charged.   Based on the above analysis, a person having ordinary skill in the art at the time of filing would have recognized that connecting a field effect transistor to the capacitor of Kil would yield a functional memory cell.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 24, the combination of Kil and Kohyama of claim 23 discloses that the field-effect transistor comprises: a semiconductor layer comprising a source and a drain (left and right impurity regions 34, fig 7C Kohyama); a gate dielectric layer (gate insulating film 12) on the semiconductor layer; and a gate electrode (33) on the gate dielectric layer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kil (US 20070051998 A1) in view of Kohyama (US 20020003280 A1) as evidenced by Cho (US 20080057224 A1).
	Regarding claim 19, the combination of Kil and Kohyama arguably does not explicitly disclose that the dielectric layer is configured such that, when a voltage of 1.0 V is applied, a leakage current value is 1.0 x 10-4 A/cm2 or less.  (Although the combination of Kil and Kohyama discloses the claimed structure, and additionally discloses that the layer is configured by adjusting the size and crystallization of the layers in order to reduce the leakage current value, the numerical value thereby obtained is not explicitly disclosed.)
	However, the leakage current of ZrO/AlO/ZrO dielectrics at 1 V is typically very low.   For example, Cho discloses that leakage current for a similar multilayer dielectric structure including ZrO/AlO/ZrO is about 1.00x 10-17 A/cm2 at 1V (para 0059, fig 19).  
    PNG
    media_image4.png
    369
    442
    media_image4.png
    Greyscale
 
Because the dielectric layer of the combination of Kil and Kohyama is similar in thickness and composition, and because the amount of boron implantation is adjustable to obtain the desired writing voltage, the dielectric ZrO/AlO/ZrO layer of Kil and Kohyama includes the inherent characteristic of a leakage current of 1.0 x 10-4 A/cm2 or less (i.e. a leakage current up to 10,000,000,000,000 times higher than the leakage current disclosed in Cho for similar dielectric films.)  Thus, the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.
Additionally, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, "there is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200211834 A1 Chuanxi discloses a dielectric material for capacitors having 10-50% boron, para 0015
US 20080054400 A1 Lee discloses boron concentrations on the surfaces of dielectrics, para 0117
US 20050002227 A1 Hideki discloses electrodes made with a variety of MM’N materials, claim 10.
US 20200411648 A1 Yamakazi discloses various boron metal oxides suitable for capacitor dielectrics, e.g. para 0096
US 20010048143 Croswell discloses the use of boron in amorphous glass dielectric layers to reduce reflow temperature, para 0054
US 20010039085 Agarwal discloses boron-containing diffusion barrier layers in high-k capacitor dielectrics to prevent oxygen diffusion, e.g. claim 85, fig 3.
US 20080224264 A1 Park discloses a capacitor having three high-k dielectric layers 45-47 including claimed thicknesses, e.g. para 0055, fig 3
US 4610971 A Wada discloses ceramic composites including boron which are suitable for use as the dielectric in solid state capacitors, e.g. claim 3.
	US 20040053474 A1 Shin discloses borosilicate glass coatings to discourage grain growth in capacitor dielectrics, para 0038

    PNG
    media_image5.png
    463
    516
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
	
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822